IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-13-00329-CR

                            EX PARTE BOBBY JOE WALLER,



                               From the 52nd District Court
                                  Coryell County, Texas
                                  Trial Court No. 20,825


                               MEMORANDUM OPINION


        On September 13, 2013, we received a letter from appellant, Bobby Joe Waller.1

In this letter, appellant complains about a prior conviction in 1982 and about our July

18, 2013 opinion in this case, wherein we affirmed appellant’s conviction for failing to

register as a sex offender. See generally Waller v. State, No. 10-12-00089-CR, 2013 Tex.

App. LEXIS 8909 (Tex. App.—Waco July 18, 2013, no pet.) (mem. op., not designated for

publication). Our records indicate that, after we issued our opinion, appellant filed



        1 Appellant’s letter does not contain proof of service. Once again, we note that a copy of all

documents presented to the Court must be served on all parties to the appeal and must contain proof of
service. TEX. R. APP. P. 9.5. Proof of service may be in the form of either an acknowledgement of service
by the person served or a certificate of service. Id. at R. 9.5(d). To expedite this matter, we implement
Texas Rule of Appellate Procedure 2 and suspend the proof of service requirement of rule 9.5 for this
document only. Id. at R. 2. All future filings must comply with rule 9.5.
several letters, including a motion for rehearing.      On August 21, 2013, we denied

appellant’s motion for rehearing and declined to take action on appellant’s other letters.

We did, however, inform appellant that this Court does not have jurisdiction over post-

conviction applications for writ of habeas corpus.

       Given that appellant appears to challenge his underlying convictions in his

September 13, 2013 letter, we construe this filing as a post-conviction application for

writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.01 (West 2005) (“The writ

of habeas corpus is the remedy to be used when any person is restrained in his

liberty.”).   Further, because we have denied appellant’s motion for rehearing, and

because this Court does not have jurisdiction over post-conviction applications for writ

of habeas corpus, we conclude that this Court no longer has jurisdiction over this

matter. See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig.

proceeding) (“Our law requires post-conviction applications for writs of habeas corpus

for felony cases in which the death penalty was not assessed, to be filed in the court of

original conviction, made returnable to the Texas Court of Criminal Appeals.”) (citing

TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a)-(b) (West Supp. 2012)); In re McAfee, 53
S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (noting that

“only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

felony proceedings”); see also Ex parte Maxey, No. 10-10-00345-CR, 2010 Tex. App. LEXIS

8141 (Tex. App.—Waco Oct. 6, 2010, no pet.) (mem. op., not designated for publication).

Accordingly, we dismiss this matter for lack of jurisdiction. See TEX. R. APP. P. 44.3.



Ex parte Waller                                                                       Page 2
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 17, 2013
Do not publish
[CR25]




Ex parte Waller                                              Page 3